Citation Nr: 0705426	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include scarring, memory loss, and cognitive 
impairments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 until August 
1982 including a tour of duty in Germany from January 1980 to 
May 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated July 2002 by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2006, the undersigned 
Veterans Law Judge conducted a travel board hearing regarding 
the issue on appeal.  


FINDING OF FACT

There is no probative evidence demonstrating that the veteran 
sustained a head injury in service resulting in any residual 
disability. 


CONCLUSION OF LAW

Residuals of head injury to include scarring, memory loss, 
and cognitive impairment were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

During the September 2006 hearing, the veteran testified that 
while he was stationed in Germany in 1981, he was attacked in 
his sleep.  Specifically, he stated that a "couple of guys" 
hit him in the head with sticks causing a laceration 
requiring stitches.  The veteran now asserts that he suffers 
from pain, scarring, memory loss, and cognitive impairments 
as a result of the attack.

The Board notes that the veteran's April 1979 enlistment 
examination documented several scars over the veteran's 
entire body, to include his face.  His service medical 
records, including records of treatment for various unrelated 
conditions during the time period when he was stationed in 
Germany, are negative with respect to any complaints or 
findings concerning the claimed injury.  The veteran 
requested that the RO search for records in Grafenwoehr, 
Germany, where he received treatment after the attack.  
However, no records were found.

The veteran's post-service medical records noted several 
incidents of treatment for alcohol related falls and fights.  
In November 2001, the veteran was seen for complaints of pain 
at the left parietal area.  The veteran stated that the pain 
began when he was hit in the head while serving in the 
military.  The examiner noted a well healed wound with no 
inflammation or swelling.  A well-healed vertical six 
centimeter scar was noted on the left parietal area.  In 
March 2002, the veteran was seen for an alcohol related fall 
during which he suffered injuries to his right shoulder and 
face.  During the visit, the veteran noted a previous alcohol 
related fall that resulted in 95 percent vision loss in his 
left eye.  The veteran also noted the claimed incident.  The 
examiner noted a well healed left parietal scar.  In March 
2004, the veteran sought treatment for an upper lip 
laceration received from a punch to the face.     

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  
Therefore, the veteran's complaints of memory loss and 
cognitive impairment cannot be service connected because the 
veteran's medical records do not note any treatment, 
complaints, or diagnosis of memory loss or cognitive 
impairment.  Additionally, the veteran's complaints of pain 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) ("[U]nless a 
veteran suffers from an underlying disability or condition, 
such as loss of normal body working movements, joint 
disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability.").

The veteran also claims that he received a scar as a result 
of the attack.  The veteran's post-service medical records do 
note the claimed incident and the presence of a left parietal 
scar.  However, the statements never link the scar to an in-
service incident and are based solely on the veteran's 
testimony, not a review of the record.  The Board also notes 
that the April 1979 enlistment examination noted several 
scars on the veteran's body, including his face.  There is no 
documentation noting the claimed incident in service to 
distinguish between the pre-existing scars and any possible 
scars received as a result of an in-service attack.  

Therefore, the Board finds that the veteran does not manifest 
residuals of a head injury that warrant service connection, 
and there is no probative evidence of record establishing 
that the veteran has any scarring as a result of the claimed 
but unverified attack.    

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2001, Jan. 2002, Aug. 2004).  In a March 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Consideration has been given to affording the veteran a 
physical examination; however, in the absence of any 
acceptable evidence of the incident in question during 
service, an examination at this time would not provide any 
basis for an award of benefits.  Hence, VA has fulfilled its 
duty to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for residuals of a head 
injury to include scarring, memory loss, and cognitive 
impairments is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


